        Case: 3:18-cv-00216-slc Document #: 77 Filed: 10/22/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


TAYSHEEDRA D. ALLEN-NOLL,

                        Plaintiff,

       v.                                                   Case No. 18-cv-216-slc

MADISON AREA TECHNICAL COLLEGE,
MARK C. LAUSCH, Dean of the Center for
Health and Safety Education, BOARD OF
MADISON AREA TECHNICAL COLLEGE,
and CAROLYN STONER, Chair of the Board,

                        Defendants.


                         AMENDED JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Madison Area Technical College, Board of Madison Area Technical College,

Mark C. Lausch, and Carolyn Stoner against plaintiff Taysheedra D. Allen-Noll

dismissing this case.

       IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor

of defendants against plaintiff Taysheedra Allen-Noll in the amount of $4,774.63 in costs

and against plaintiff and her attorney, Rocky Coe, jointly and severally, in the amount of

$9,266.25 under Fed. R. Civ. P. 37(a).



            s/ A. Wiseman, Deputy Clerk
      ______________________________________                    10/22/2019
                                                         _______________________
          Peter Oppeneer, Clerk of Court                           Date
